Modification of Opinion.
E. J. McCarty,
the engineer of the train of which Cruise was the conductor, was a defendant in this action, and a joint judgment was rendered against him, Cruise and the railway company. The evidence does not show that McCarty was guilty of negligence, and therefore the motion on his behalf for a peremptory instruction should have been sustained. So much of the opinion as directs a judgment against McCarty is withdrawn; and the judgment as to him is reversed with directions for a new trial in conformity with the principles announced in the opinion.
Petition for rehearing overruled.